DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response to Official Action
The response filed on September 24, 2021 has been entered and made of record. Claims 14-15, 17-18, 21-24, and 26-28 are pending. Claims 1-13, 16, 19-20, 25, and 29-38 are canceled.

Response to Arguments
Claim Rejections under 35 U.S.C. § 112 
Examiner maintains the interpretations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. See below.

Claim Rejections under 35 U.S.C. § 103 
Applicant’s arguments, with respect to Claim 14, filed on 09/24/2021, have been fully considered but they are not persuasive.
Applicant argues, on pages 9-15 that the cited references fail to disclose “Feature A”: in responding to obtaining the unique identification information of the at least one WiFi terminal located in the target environment, obtaining, by the image capturing component, a human image containing a human body feature in the target environment during a preset time period comprising a moment for obtaining the unique identification information.
However, Examiner respectfully disagrees. Specifically, on page 11 of Applicant’s Response, Applicant argues that Miyakawa does not mention an acquisition time of the 
Applicant argues, on pages 9-15 that the cited references fail to disclose “Feature B”: 
However, Examiner respectfully disagrees. Specifically, on page 13, Applicant argues that the “features A and B of claim 14 should considered as a whole,” however most of Applicant’s Response argues the features separately and they are written as separate claim limitations, so Examiner finds this argument unconvincing. Further, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Liu specifically teaches detecting when a duration of one signal exceeds a threshold. The other parts of the claim limitation are specifically taught by Miyakawa as previously described in the claim rejection and therefore the combination of references teaches wherein detecting and obtaining, by using the WiFi detector, unique identification information of at least one WiFi terminal located in the target environment comprises: detecting, by using the WiFi detector, WiFi signal durations of WiFi terminals located in the target environment, and obtaining unique identification information of at least one WiFi terminal with a WiFi signal duration greater than a predetermined duration threshold.
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention 
Therefore, in view of the above reasons, Examiner maintains the rejections of independent Claims 14, 21-22, and 28. The rejections of dependent Claims 15, 17-18, 23-24, and 26-27 are maintained on similar grounds.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“image capturing component is configured to acquire” in claim 21; 
“detect(ing) and obtain(ing) by using WiFi detector” or “WiFi detector is configured to detect” in claims 14, 15, 17, 21-22, 24 and 28; 
“digital video recorder is configured to receive and store” in claim 21; 
“early warning signal output device is configured to . . . output” in claim 21;
“image acquisition apparatus for acquiring” or “acquired by the image acquisition apparatus” or “receiving . . . by the image acquisition apparatus” in claims 22, 23 and 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 18, 21-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Miyakawa (U.S. Pub. No. 2013/0265332 A1) in view of Liu et al. (English Translation of Chinese Publication No. CN105611551A as previously attached) (hereinafter “Liu”).

Regarding Claim 14, Miyakawa discloses a video monitoring method [see fig. 5 and para. 0080], which is applied in an image acquisition apparatus in a video monitoring system [see figs. 1 and 5], wherein the image acquisition apparatus is provided with a WiFi detector and an image capturing component [see camera 101 in fig. 1 and image capturing unit 1306 in fig. 13 and paras. 0028 and 0034]; the method comprises: 
detecting and obtaining, by using the WiFi detector, unique identification information of at least one WiFi terminal located in a target environment [see fig. 6 and paras. 0028-32]; 
in responding to obtaining the unique identification information of the at least one WiFi terminal located in the target environment [see paras. 0032-33], obtaining, by the image capturing component, a human image containing a [see paras. 0036-40 including a request for obtaining the identification information every predetermined period (e.g., every five seconds) or depending on whether the camera 101 has moved by a predetermined threshold value or more]; and 
correlating the obtained human image with the unique identification information of the at least one WiFi terminal to generate image data comprising the human image containing the human body feature and the unique identification information [see paras. 0039 describing human features are determined in the image; see paras. 0028, 0038, and 0051 describing combining the obtained attribute information with the captured image and displaying the combined image; and see paras. 0033 using the attribute information to detect the object associated with the identification information; and paras. 0044-46 describing using attribute information and feature information such as a human face to specify an object in an image].
	Miyakawa does not explicitly disclose wherein detecting and obtaining, by using the WiFi detector, unique identification information of at least one WiFi terminal located in the target environment comprises: detecting, by using the WiFi detector, WiFi signal durations of WiFi terminals located in the target environment, and obtaining unique identification information of at least one WiFi terminal with a WiFi signal duration greater than a predetermined duration threshold.
Liu in a same or similar endeavor teaches wherein detecting and obtaining, by using the WiFi detector, unique identification information of at least one WiFi terminal located in the target environment comprises: detecting, by using the WiFi detector, WiFi signal durations of WiFi terminals located in the target environment, and obtaining unique identification information of at [see p. 5 ll. 30-47 and see p. 2 ll. 45-49 and p. 3 l. 34].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Miyakawa to add the teachings of Liu as above in order to ensure security by detecting wireless communication signals and improve the user experience [see Liu p. 4 ll. 38-39].

Regarding Claim 18, the combination of Miyakawa and Liu discloses all of the limitations of claim 14, and are analyzed as previously discussed with that claim.
Miyakawa further discloses wherein the method further comprises:
sending the generated image data comprising the human image containing the human body feature and the unique identification information to a digital video recorder so that the digital video recorder receives and stores the image data comprising the human image containing the human body feature and the unique identification information [see fig. 13 and paras. 0033-34].

Regarding Claim 21, Miyakawa discloses a monitoring early warning system, comprising: an image acquisition apparatus, a digital video recorder and an early warning signal output device [see figs. 1 and 5];
wherein the image acquisition apparatus comprises: a WiFi detector, an image capturing component, and a data processor [see camera 101 in fig. 1 and image capturing unit 1306 in fig. 13 and paras. 0028 and 0034 and control unit 1302]; and 
wherein the WiFi detector is configured to detect unique identification information of at least one WiFi terminal located in a target environment [see fig. 6 and paras. 0028-32];
the image capturing component is configured to acquire a multi-frame image containing a human body feature in the target environment [see paras. 0036-40 including a request for obtaining the identification information every predetermined period (e.g., every five seconds) or depending on whether the camera 101 has moved by a predetermined threshold value or more];
the data processor is configured to detect and obtain, by using the WiFi detector, unique identification information of at least one WiFi terminal located in a target environment [see fig. 6 and paras. 0028-32];
in responding to obtaining the unique identification information of the at least one WiFi terminal located in the target environment, obtain a multi-frame human image containing a human body feature in the target environment during a preset time period comprising a moment for obtaining the unique identification information [see paras. 0036-40 including a request for obtaining the identification information every predetermined period (e.g., every five seconds) or depending on whether the camera 101 has moved by a predetermined threshold value or more];
correlate the obtained multi-frame human image with the unique identification information of the at least one WiFi terminal to generate image data comprising the human image containing the human body feature and the unique identification information [see para. 0028 0038, and 0051]; 
send the generated image data of the human image containing the human body feature and the unique identification information to a digital video recorder [see figs. 5 and 13 and para. 0080]; 
the digital video recorder is configured to receive and store the image [see figs. 5 and 13 and para. 0080]; 
send the image data comprising the human image containing the human body feature and the unique identification information to an early warning signal output device [see figs. 5 and 13 and para. 0080]; and
 the early warning signal output device is configured to, after receiving the image data comprising the human image containing the human body feature and the unique identification information, output the image data comprising the human image containing the human body feature and the unique identification information [see paras. 0028, 0051, 0065-67, and 0072-73].
Miyakawa does not explicitly disclose wherein the data processor is configured to: detect, by using the WiFi detector, WiFi signal durations of WiFi terminals located in the target environment, and obtain unique identification information of at least one WiFi terminal with a WiFi signal duration greater than a predetermined duration threshold.
Jin in a same or similar endeavor teaches wherein the data processor is configured to: detect, by using the WiFi detector, WiFi signal durations of WiFi terminals located in the target environment, and obtain unique identification information of at least one WiFi terminal with a WiFi signal duration greater than a predetermined duration threshold [see p. 6 ll. 1-16 and 33-55 and p. 7 ll. 6-14 and 38-44 describing receiving time information of the WiFi signal and whether the time period is within a preset time].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Miyakawa to add the teachings of Jin as above in order to improve the accuracy of passenger flow statistics. [see Jin p. 1 ll. 32-33].

Regarding Claim 22, Miyakawa discloses a video monitoring method, which is applied [see figs. 1 and 5], wherein the video monitoring system further comprises a WiFi detector and an image acquisition apparatus for acquiring images in a target environment [see camera 101 in fig. 1 and image capturing unit 1306 in fig. 13 and paras. 0028 and 0034]; the method comprises: 
obtaining unique identification information of at least one WiFi terminal located in the target environment detected by using the WiFi detector [see fig. 6 and paras. 0028-32];
in responding to obtaining the unique identification information of the at least one WiFi terminal located in the target environment, obtaining a multi-frame human image containing a human body feature in the target environment, wherein the multi frame human image is acquired by the image acquisition apparatus during a preset time period comprising a moment for obtaining the unique identification information [see paras. 0036-40 including a request for obtaining the identification information every predetermined period (e.g., every five seconds) or depending on whether the camera 101 has moved by a predetermined threshold value or more]; and 
correlating the obtained multi-frame human image with the unique identification information of the at least one WiFi terminal to generate image data comprising the human image containing the human body feature and the unique identification information [see para. 0028 0038, and 0051].
Miyakawa does not explicitly disclose wherein obtaining unique identification information of at least one WiFi terminal located in the target environment detected by using the WiFi detector comprises: detecting, by using the WiFi detector, WiFi signal durations of WiFi terminals located in the target environment, and obtaining unique identification information of at least one WiFi terminal with a WiFi signal duration greater than a predetermined duration 
Liu in a same or similar endeavor teaches wherein obtaining unique identification information of at least one WiFi terminal located in the target environment detected by using the WiFi detector comprises: detecting, by using the WiFi detector, WiFi signal durations of WiFi terminals located in the target environment, and obtaining unique identification information of at least one WiFi terminal with a WiFi signal duration greater than a predetermined duration threshold [see p. 5 ll. 30-47 and see p. 2 ll. 45-48 and p. 3 l. 34].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Miyakawa to add the teachings of Liu as above in order to ensure security by detecting wireless communication signals and improve the user experience [see Liu p. 4 ll. 38-39].

Regarding Claim 23, the combination of Miyakawa and Liu discloses all of the limitations of claim 22, and are analyzed as previously discussed with that claim.
Miyakawa further discloses wherein the multi-frame human image containing a human body feature in the target environment is obtained in one or more of the following three manners:
determining a first position relationship of the WiFi terminal relative to the WiFi detector; determining a first image acquisition apparatus for acquiring a multi-frame human image containing human body feature, according to the first position relationship and a preset second position relationship between the WiFi detector and the image acquisition apparatus: and obtaining the multi-frame human image containing human body feature acquired by the first image acquisition apparatus;
receiving a multi-frame human image containing a human body feature in the target environment reported by the image acquisition apparatus; or
[see paras. 0036-40 describing the image capture process where the image is a moving image].

Regarding Claim 24, the combination of Miyakawa and Liu discloses all of the limitations of claim 22, and are analyzed as previously discussed with that claim.
Miyakawa further discloses wherein,
if the WiFi detector is disposed in the digital video recorder, obtaining unique identification information of at least one WiFi terminal located in the target environment detected by using the WiFi detector comprises: detecting and obtaining, by the digital video recorder using the WiFi detector, the unique identification information of the at least one WiFi terminal located in the target environment [see fig. 6 and paras. 0028-32]; and
if the WiFi detector is disposed in the image acquisition apparatus obtaining unique identification information of at least one WiFi terminal located in the target environment detected by using the WiFi detector comprises: receiving the unique identification information of the at least one WiFi terminal located in the target environment reported by the image acquisition apparatus, wherein the unique identification information of the WiFi terminal is the unique identification information of the at least one WiFi terminal located in the target environment detected and obtained by the image acquisition apparatus using the WiFi detector [see fig. 6 and paras. 0028-32].

Regarding Claim 26, the combination of Miyakawa and Liu discloses all of the limitations of claim 22, and are analyzed as previously discussed with that claim.

receiving a multi-frame human image containing a human body feature in the target environment reported by the image acquisition apparatus [see paras. 0039 and 0045-46].

Regarding Claim 27, the combination of Miyakawa and Liu discloses all of the limitations of claim 22, and are analyzed as previously discussed with that claim.
Miyakawa further discloses wherein obtaining a multi-frame human image containing human body feature in the target environment comprises:
controlling the image acquisition apparatus to acquire a multi-frame human image containing a human body feature in the target environment [see paras. 0036-40, 0039, and 0045-46].

Regarding Claim 28, all claim limitations are set forth previously in claim 22 and are rejected similarly as analyzed above for claim 22.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyakawa in view of Liu in further view of Li et al. (English Translation of Chinese Publication No. CN103857017B as previously attached) (hereinafter “Li”).

Regarding Claim 15, the combination of Miyakawa and Liu discloses all of the limitations of claim 14, and are analyzed as previously discussed with that claim.
Miyakawa does not explicitly disclose wherein detecting and obtaining, by using the WiFi detector, unique identification information of at least one WiFi terminal located in the target 
Li in a same or similar endeavor teaches wherein detecting and obtaining, by using the WiFi detector, unique identification information of at least one WiFi terminal located in the target environment comprises: detecting, by using the WiFi detector, WiFi signal intensity values of WiFi terminals located in the target environment, and obtaining unique identification information of at least one WiFi terminal with a WiFi signal intensity value greater than a predetermined intensity threshold [p. 8 ll. 1-14, p. 9 ll. 45-48, and p. 10 ll. 16-20].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Miyakawa to add the teachings of Li as above in order to reduce the power consumption problem caused by WLAN automatic search, improve the utilization of resources, and is more conducive to improving the satisfaction of user experience [see Li p. 4 ll. 32-34].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miyakawa in view of Liu in further view of Scherzer (U.S. Pub. No. 2012/0238287 A1).

Regarding Claim 17, the combination of Miyakawa and Liu discloses all of the limitations of claim 14, and are analyzed as previously discussed with that claim.
Miyakawa does not explicitly disclose wherein detecting and obtaining, by using the WiFi detector, unique identification information of at least one WiFi terminal located in the target environment comprises: during a preset suspicious time period, detecting and obtaining, by using the WiFi detector, the unique identification information of the at least one WiFi terminal located in the target environment.
[see para. 0023].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Miyakawa to add the teachings of Scherzer as above in order to connect with other wireless terminals or a central server that can provide the wireless device with information about other available wireless networks as well as provide access passwords or other credentials [see Scherzer para. 0013].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDEMIO NAVAS JR/Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483